UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RAJAEE A. POOLER,                      
                Plaintiff-Appellant,
                 v.                              No. 03-1900
SUPERVALU HOLDINGS, INCORPORATED,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                          (CA-03-275-3)

                  Submitted: November 14, 2003

                      Decided: January 23, 2004

      Before WIDENER and DUNCAN, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Rajaee A. Pooler, Appellant Pro Se. Vijay Kumar Mago, LECLAIR
RYAN, P.C., Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   POOLER v. SUPERVALU HOLDINGS
                              OPINION

PER CURIAM:

   Rajaee A. Pooler appeals the district court’s order granting Super-
valu Holdings, Inc.’s ("Supervalu") motion to dismiss his complaint
as untimely, pursuant to Fed. R. Civ. P. 12(b)(6). This court reviews
a grant of a motion to dismiss de novo. Mayes v. Rapoport, 198 F.3d
457, 460 (4th Cir. 1999).

   Pooler first contends that he timely filed a charge of discrimination
with the Equal Employment Opportunity Commission ("EEOC"). We
agree. In his complaint Pooler alleged wrongful termination and dis-
ability discrimination under the Americans with Disabilities Act
("ADA"), 42 U.S.C. §§ 12101-12213 (2000). Accordingly, Pooler had
300 days from the alleged discriminatory act to file a charge with the
EEOC. See Tinsley v. First Union Nat’l Bank, 155 F.3d 435, 440 (4th
Cir. 1998) (citing 42 U.S.C. § 2000e-5(e)(1) (2000)). Because Pooler
did not receive unequivocal notice of his termination until June 13,
2002, we hold that his wrongful termination charge, filed with the
EEOC on October 29, 2002, (138 days later) is timely. English v.
Whitfield, 858 F.2d 957, 962 (1988). To the extent that Pooler wishes
to challenge Supervalu’s December 20, 2001, request that he return
to his regular duties, we hold that this claim is untimely because
Pooler failed to file this charge with the EEOC within the limitations
period.

  Pooler also contends that he timely filed his complaint in federal
court within ninety days of receiving his Right to Sue Letter from the
EEOC. We agree. Because Pooler expressly relied upon the district
court’s order directing him to file an amended complaint by April 21,
2003, and because the amended complaint relates back to the original
complaint, which Pooler timely submitted to the district court (albeit
not filed, at the district court’s discretion), we hold that Pooler’s
amended complaint, filed on April 14, 2003, was timely. Panhorst v.
United States, 241 F.3d 367, 372 (4th Cir. 2001).

  Accordingly, we vacate and remand for proceedings consistent
with this opinion. We dispense with oral argument because the facts
                   POOLER v. SUPERVALU HOLDINGS                     3
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                        VACATED and REMANDED